Citation Nr: 0737742	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right forearm with 
paresthesia of the right thumb and index finger. 

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right upper arm, Muscle 
Group VI.

3.  What evaluation is warranted for a residual scar of the 
right forearm from a gunshot wound from January 21, 2003?

4.  What evaluation is warranted for a residual scar of the 
right upper arm from a gunshot wound from January 21, 2003?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted a 30 percent rating 
for residuals of a gunshot wound to the right forearm with 
paresthesia of the right thumb and index finger; granted 
service connection for residual scar of the right forearm 
from a gunshot wound granting a 10 percent disability rating; 
and granted service connection for a residual scar for the 
right upper forearm from a gunshot wound granting a 
noncompensable evaluation.  The evaluation for residuals of a 
gunshot wound of the right upper forearm, Muscle Group VI was 
continued at 10 percent disabling.

On appeal the veteran has raised a claim that the ratings 
assigned in a March 1979 rating decision for residuals of a 
gunshot wound to the right forearm with paresthesia of the 
right thumb and index finger; and for residuals of a gunshot 
wound to the right upper arm, Muscle Group VI were clearly 
and unmistakably erroneous.  The veteran has also raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  
  



FINDINGS OF FACT

1.  While residuals of a gunshot wound to the right forearm 
with paresthesia of the right thumb and index finger, Muscle 
Group VII, involve two separate disorders which warrant 
separate ratings, these residuals do not include evidence of 
more than a moderate Muscle Group VII injury, or more than a 
mild radial nerve injury.

2.  The residuals of a gunshot wound to the right (major) 
upper arm, Muscle Group VI, are manifested by a severe 
disability.

3.  Since January 21, 2003, the scar of the right forearm has 
not been objectively manifested by a deep scar with an area 
or areas exceeding 12 square inches (77 square centimeters).

4.  Since January 21, 2003, the scar of the right upper arm 
has not been objectively manifested by a painful superficial 
scar, by an unstable scar, or by a superficial scar with an 
area of 144 square inches (929 square centimeters) or 
greater.


CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent evaluation for 
residuals of a gunshot wound to the right forearm Muscle 
Group VII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.7, 4.56, 4.73, Diagnostic Code 5307 (2007).

2.  The criteria for more than a 20 percent evaluation for 
residuals of a gunshot wound to the right radial nerve with 
paresthesia of the right thumb and index finger, have not 
been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, 4.124a, 
Diagnostic Code 8514 (2007).

3.  The criteria for a 40 percent evaluation for residuals of 
a gunshot wound to the right (major) upper forearm, Muscle 
Group VI, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, Diagnostic Code 
5306 (2007).

4.  During the appellate period, the criteria for an 
evaluation in excess of 10 percent for a right forearm scar 
have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803 7804, 7805 (2007).

5.  During the appellate period, the criteria for a 
compensable evaluation for a right upper arm scar have not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic 
Codes 7801, 7802, 7803 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2003 and November 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned.  While the appellant may 
not have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

II.  Background

Service medical records show that the veteran sustained a 
bullet wound to the right forearm in October 1966 which 
required debridement.  There was no fracture but contusions 
of the radial nerve.  

In June 1967, the veteran incurred a wound to the right upper 
arm causing an open comminuted fracture of the lower portion 
of the shaft of the humerus.  There was no nerve or artery 
involvement.  The wound was debrided followed by delayed 
primary closure.  A history of a right superficial nerve 
injury due to a gunshot wound was noted.  By October 1967 the 
veteran had regained a full range of finger motion.  
Sensation was intact.  At discharge to duty right elbow 
motion was from 15 to 120 degrees with good strength.  The 
diagnosis was open communited fracture of he right humerus 
with healing. 

The veteran was seen for a VA compensation examination in 
January 1970.  He reported continuous right arm discomfort.  
Physical examination revealed a 10 centimeter scar at the 
flexor surface of the right arm joint above the elbow; a 9 
centimeter scar at the extensor surface of the right arm 
joint above the elbow; and a 10 centimeter scar at the flexor 
surface of the right forearm.  All scars were well healed and 
nontender.  The right elbow showed no deformity.  Extension 
was slightly decreased by 10 degrees, and flexion was 
impaired.  There was minimal loss of muscle tissue to Group 
VI.  Minimal paresthesia was noted over the medial dorsal 
surface of the right thumb and lateral dorsal surface of the 
right index finger.  The diagnoses were residuals of a right 
arm gunshot wound with fracture of the lower half of the 
humerus, minimal muscle group VI involvement; and residuals 
of a right forearm gunshot wound with contusion of the medial 
nerve, minimal paresthesia of the right thumb and index 
finger.

At a March 2003 VA examination, the veteran's major complaint 
was pain in the right shoulder.  A magnetic resonance imaging 
scan demonstrated a partial undersurface tear of the 
supraspinatus tendon near its insertion.  There was no 
history of trauma that might have produced this.  He also had 
mild acromioclavicular and glenohumeral joint osteoarthritis 
on standard x-rays.  It was noted the veteran had also been 
seen in the pain clinic at the VA.  It was the impression of 
the physician there that the veteran had cervical spine 
radiculopathy, as well as a partial tendon tear of the right 
shoulder.  Cervical spine x-rays had shown degenerative 
changes with narrowing of the lower intervertebral spaces.  
The right humerus x-ray done in January 2002 showed old 
deformity of the distal humerus from remote trauma.  

The veteran's complaint was mainly one of pain in the right 
shoulder region and also the right upper arm, as well as some 
discomfort in the region of the right trapezius ridge and 
right side of the neck.  In addition to the shoulder pain, 
the veteran complained of pain in his upper arm and stated if 
felt like there was a belt around his right arm that was 
tight.  He felt that his right arm was weaker for lifting, 
pushing, and pulling.  It was noted that the veteran was 
right handed.  He felt that his grip strength was weak on the 
right.

The examiner noted that the veteran was service connected for 
muscle group VI, which consisted of the extensors at the 
elbow, primarily the triceps.  When he described weakness of 
his arms, he did not volunteer that any specific motion or 
use was weak.  He did not differentiate between extending and 
flexing the forearm at the elbow as one being weaker than the 
other.  The examiner noted the veteran did not appear to have 
any symptoms primarily coming from the muscles other than for 
the band like pain in his upper arm on the right.  This could 
not be differentiated from the problems that exist in his 
shoulder joint in terms of the degree to which it interferes 
with activities of daily living except to state that the 
shoulder symptoms seem to be the primary determinant of his 
restrictions.

The examiner noted that when the veteran had restricted 
motion with flare ups either due to activity or spontaneously 
the major limiting factor to his range of motion and function 
was pain.  Weakness and fatigability were also factors in 
restrictions imposed.  This primarily involved the joint 
rather than muscles.  

The examiner indicated that the veteran was service connected 
for a radial nerve injury and as far as sensory function; he 
did describe numbness in the region of the back of the hand, 
radial side, as well as the back of the index finger and 
thumb of the right hand.  This was in the region of the 
sensory distribution of the radial nerve.  He also had 
numbness in the lateral aspect of the right forearm scar.  He 
did not seem to have any neuritic or causalgia type pain 
related to the radial nerve injury.

The examiner noted the veteran had a scar of the right upper 
arm anteriorly which he denied any problems with.  He stated 
it was not tender.  There were no signs of drainage or 
inflammation.  There was no skin breakdown or ulceration.  

He had a scar on the posterior aspect of the right upper arm 
which he denied any specific problems with this including 
tenderness, redness, warmth, drainage, skin breakdown, or 
ulceration.  There was a third scar on the right forearm 
which was somewhat sensitive to the touch primarily in the 
lateral aspect and was also numb in the lateral aspect.  
There was no drainage, skin breakdown, ulceration, warmth, or 
erythema.

He did not complain to any specific alterations to his skin 
texture related to the scars.  He was unaware of any abnormal 
elevations of the scars.

The examination showed a right upper arm anterior vertical 
scar which was 9.0 centimeters by 0.7 centimeters which 
involved the lower anterior aspect of the upper arm extending 
to the upper margin of the antecubital space.  This scar was 
not tender or adherent.  It was slightly pale.  The scar was 
superficial without significant underlying soft tissue damage 
detected.  There were no signs of inflammation.  

On the right forearm, there was a 9.0 centimeter by 0.4 
centimeter scar located about four inches below the 
antecubital space involving the lateral aspect of the forearm 
extending horizontally to the mid-forearm.  The scar was 
pale.  There was atrophy with soft tissue loss involving the 
lateral 6 to 7 centimeter under the scar and approximately 
0.4 to 0.5 centimeters in width.  The lateral aspect was 
sensitive to touch.  The scar was not adherent to the 
underlying tissues.  There were no signs of inflammation, 
drainage, or keloid formation.  There was also a 9.0 
centimeter pale scar of the posterior right upper arm.  There 
was soft tissue loss measuring 6.0 by 2.5 centimeters 
involving the distal regions of the scar.  The scar was 
somewhat sunken.  There was no evidence of adherence to the 
deeper tissues.  The examiner stated the scar would be rated 
as deep; however, because of the underlying soft tissue loss.  
There were no signs of inflammation, edema, drainage, 
ulceration, or inflammation.  The examiner noted the veteran 
reported the scar of the right forearm was somewhat 
uncomfortable and he had a sensation intermittently of a 
pinching feeling in that region.  

There was a decreased range of motion of the right shoulder.  
There was evidence for some supraspinatus weakness.  There 
was no evidence for muscle loss involving the triceps and 
biceps muscles of the arm.  There was decreased triceps 
strength with extension of the forearm.  There was no 
weakness with flexion of the forearm.  He was not weak with 
extension of the wrist or the fingers at the proximal 
interphalangeal joints.  There was no weakness on supination.  
This motor strength testing would all involve possible 
consequences of radial nerve injury except for the extension 
of the forearm which could result from muscle group VI 
(triceps) injury.  There was decreased grip strength on the 
right.  There was no atrophy of the thenar or hypothenar 
emineces.  

The triceps weakness was rated at 4/5.  There was numbness on 
the dorsum on the left hand on the radial aspect, as well as 
on the dorsum of the thumb and index finger of the right 
hand.  This was consistent with a radial nerve injury.  There 
were no trophic changes identified.  Bicep jerks and triceps 
jerks were +2 bilaterally.  Brachioradialis were +1.5 
bilaterally.  

An electromyographic study showed no evidence of median, 
ulnar, or radial nerve neuropathy.  

Range of motion testing of the fingers showed limitation of 
30 degrees of passive extension of the metacarpal phalangeal 
(MP) joint of the right thumb and -40 degrees of active 
extension.  Interphalangeal (IP) flexion/extension was 0 to 
50 degrees as was abduction.  Opposition was noted as intact.  
Digit 2 or the index finger showed MP flexion from 0 to 90 
degrees.  MP hyperextension was from 0 to 16 degrees and 
proximal interphalangeal joint (PIP) flexion/extension was 
from 0 to 100 degrees.  Distal interphalangeal (DIP) flexion 
and extension was from 0 to 55 degrees and 
abduction/adduction was noted as intact.  Grip strength on 
the right was noted as 31 pounds, with normal strength being 
noted as 101 pounds.  

Range of motion of the right wrist was extension to 55 
degrees and flexion to 75 degrees.  Ulnar deviation was to 45 
degrees and radial deviation was to 20 degrees.

Forearm supination was from 0 to 75 degrees and pronation was 
to 90 degrees.  Elbow extension/flexion was 8 to 124 degrees.  

Range of motion of the shoulder was to 42 degrees of 
extension to 115 degrees of flexion.  Adduction was to 0 and 
abduction was noted to 90 degrees.  Internal rotation was to 
25 degrees and external rotation was to 55 degrees.

X-rays of the right forearm were normal.  X-rays of the right 
humerus showed an old deformity of the right distal humerus; 
no recent fractures or acute bony changes.  X-rays of the 
right shoulder were normal.  X-rays of the right elbow showed 
no evidence of fracture, dislocation, or any other bone or 
joint abnormalities.  

The examiner found that the veteran's partial tear of the 
supraspinatus tendon of the right shoulder and degenerative 
arthritis of the cervical spine were not secondary to his 
service connected injuries but were listed because they were 
contributory to his right upper extremity symptoms.

VA treatment records dated 2000 to 2006 showed periodic 
treatment for pain in his right arm and shoulder.  These 
records do not reveal any evidence of painful scarring.  A 
photograph of the veteran's right arm taken in conjunction 
with the 2003 VA examination was received.  In February 2006, 
a treatment record noted an old healed scar in the right 
biceps area.  



III.  Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Rating muscle injuries

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Nerve injuries

Mild incomplete paralysis of the major musculospiral (radial) 
nerve warrants a 20 percent rating.  Moderate incomplete 
paralysis of the major musculospiral (radial) nerve warrants 
a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 
8514.

Specific rating criteria

Diagnostic Code 5306 pertains to Muscle Group VI, or the 
extensor muscles of the elbow.  For the dominant extremity, 
this diagnostic code provides a 10 percent evaluation for 
moderate muscle injury, and a 30 percent evaluation for a 
moderately severe muscle injury.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (2007).

Diagnostic Code 5307 pertains to Muscle Group VII, the 
function of which consists of flexion of the wrist and 
fingers.  The muscles of Group VII are flexors of the carpus, 
long flexors of the fingers and thumb, and pronator.  For the 
dominant extremity, this diagnostic code provides a 30 
percent evaluation for a moderately severe muscle injury, and 
a 40 percent evaluation for a severe muscle injury.  See 38 
C.F.R. § 4.73, Diagnostic Code 5307 (2007).

The words such as "moderately severe" and "severe" are not 
defined in the VA Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2007).  Although the word 
"severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary 1078 (1990).



A.  Gunshot wound to the right forearm with paresthesia of 
the right thumb and index finger

Analysis

The veteran is right handed.  

By a rating decision dated March 1970, the veteran was 
granted service connection and granted a 20 percent 
disability evaluation for residuals of a gunshot wound of the 
right forearm with paresthesia of the right thumb and index 
finger effective February 11, 1969.  A single rating was 
assigned under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5307, and 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(1969).  

In a June 2003 rating decision that evaluation was increased 
to 30 percent.  Without explanation the Diagnostic Code was 
changed to a single rating under 38 C.F.R. § 4.73, Code 5307 
alone.  Notwithstanding the fact that the grant of service 
connection for the radial nerve injury was a protected, a 
separate rating for the injury to the radial nerve, Code 
8514, was not assigned, but the description used clearly 
reflects that the rating was intended to cover the 
neurological impairment.

After reviewing the evidence pertaining to this injury, the 
Board finds that while separate ratings should have been 
assigned in March 1970 for the neurological and muscle 
injuries, the combined rating assigned does not warrant an 
evaluation in excess of the currently assigned 30 percent 
rating.

In this regard, while the veteran did sustain both a radial 
nerve injury, and an injury to Muscle Group VII in October 
1966, there is no evidence that the radial nerve injury is 
manifested by moderate incomplete paralysis.  Indeed, despite 
the injury to the nerve the March 2003 VA examination did not 
reveal any evidence of radial neuropathy on electromyographic 
study.  Hence, a rating in excess of 20 percent is not in 
order under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8514.

Likewise an increased evaluation is not in order for the 
Muscle Group VII injury.  In this regard, neither the service 
medical records nor any post service record shows that wound 
residuals from October 1966 included a history of prolonged 
infection, sloughing of soft parts, and/or intramuscular 
scarring.  While there is current evidence of decreased right 
forearm strength, there is no evidence that the forearm wound 
required hospitalization for a prolonged period, or caused 
the loss of deep fascia, muscle substance, or the loss of the 
normal firm resistance of muscles due to wound treatment.  
Accordingly, an evaluation in excess of 10 percent under 
38 C.F.R. § 4.73, Diagnostic Code 5307, is not in order.

With respect to the rating warranted for the injury to Muscle 
Group VI, as noted above the appellant has presented a claim 
that the initial rating assigned was clearly and unmistakably 
erroneous.  As noted, that issue has yet to be considered by 
the regional office, and it is referred to the RO for 
appropriate consideration.  

Because the claim whether the March 1970 rating decision was 
clearly and unmistakably erroneous is not an issue over which 
the Board may exercise jurisdiction, 38 U.S.C.A. § 7105 (West 
2002), the Board may only address the rating warranted from 
the date of the current claim.  Nevertheless, the evidence 
clearly and unmistakably shows that the veteran is entitled 
to a 40 percent rating for residuals of a gunshot wound to 
the right upper arm.  In this regard, the veteran in June 
1967 incurred an open comminuted fracture of the right 
humerus.  Muscle Group VII was injured, debridement was 
necessary, as was a delayed primary closure.  The veteran was 
unable to return to duty for almost four months.  Given that 
the plain language of 38 C.F.R. § 4.56(a) has for many, many 
years unambiguously provided that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe 
injury, it follows that a 40 percent evaluation is in order 
for this disability.  To this extent, the benefit sought on 
appeal is allowed.   (The plain language of a regulation 
"must be given effect unless a 'literal application of [it] 
will produce a result demonstrably at odds with the intention 
of the drafters.'" Gardner v. Derwinski, 1 Vet.App. 584, 
586-7 (1991)). 

As to the appellant's entitlement to an evaluation in excess 
of 40 percent for this injury the rating schedule does not 
provide for more than a 40 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5306.  While a 50 percent rating is 
assignable for a limitation of forearm extension to 110 
degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007), the 
March 2003 VA examination showed extension to 8 degrees less 
than full extension.  Hence, an evaluation in excess of 40 
percent is not in order.

IV.  Scars

Where the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's scars of the right arm were evaluated under 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 
7805.  

Scars involving areas other than the head, face, or neck that 
are deep or cause limited motion are 10 percent disabling if 
the scar exceeds six square inches (39 square centimeters).  
Scars with areas exceeding 12 square inches (77 square 
centimeters) warrant a 20 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802. 

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803. 

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned when there are superficial scars that are painful on 
examination.

Other scars are to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

A.  Right forearm scar

The veteran was granted service connection for his right 
forearm scar by a rating decision dated June 2003 and granted 
a 10 percent disability evaluation effective January 21, 
2003.  This evaluation has been in effect since that time.

The 2003 VA examination showed a 9.0 centimeter by 0.4 
centimeter scar located about four inches below the 
antecubital space involving the lateral aspect of the forearm 
extending horizontally to the mid-forearm.  The scar was 
pale.  There was atrophy with soft tissue loss involving the 
lateral 6-7 centimeters under the scar and approximately 0.4 
to 0.5 centimeters in width.  The lateral aspect was 
sensitive to touch.  The scar was not adherent to the 
underlying tissues.  There were no signs of inflammation, 
drainage, or keloid formation.  

In order to warrant a higher evaluation under Diagnostic Code 
7801, there must be evidence that the scar was over 12 square 
inches (77 square centimeters).

Therefore, the criteria for a rating in excess of 10 percent 
are not met.  Thus, the preponderance of the evidence is 
against the claim of entitlement to a rating in excess of 10 
percent for residuals of a right forearm scar.

B.  Right upper arm scar

The veteran was granted service connection for his right 
upper arm scar by a rating decision dated June 2003 and 
granted a noncompensable disability evaluation effective 
January 21, 2003.  This evaluation has been in effect since 
that time.

The 2003 VA examination showed a right upper arm anterior 
vertical scar which was 9.0 centimeters by 0.7 centimeters 
which involved the lower anterior aspect of the upper arm 
extending to the upper margin of the antecubital space.  This 
scar was not tender or adherent.  It was slightly pale.  The 
scar was superficial without significant underlying soft 
tissue damage detected.  There were no signs of inflammation.  
At no time does the record reveal a limitation of arm or 
shoulder motion due to the right upper arm scar.

The scar to the right upper arm is not shown to be deep or 
cause limitation of motion.  In order to warrant a higher 
evaluation there must be evidence that the scar is painful, 
or superficial with an area or areas of 144 square inches 
(929 square centimeters) or greater, or are superficial and 
unstable.  Therefore, the criteria for a compensable 
evaluation are not met.  Thus, the preponderance of the 
evidence is against the claim of entitlement to a compensable 
evaluation for a scar of the right upper arm.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right forearm with 
paresthesia of the right thumb and index finger, Muscle Group 
VII, is denied, however, the RO is directed to split this 
rating by assigning a 10 percent evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Code 5307, and a 20 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8514.  

Entitlement to a 40 percent evaluation for residuals of a 
gunshot wound to the right upper arm, Muscle Group VI, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



Entitlement to an evaluation in excess of 10 percent for 
residuals of a right forearm scar is denied.

Entitlement to a compensable evaluation for residuals of a 
right upper arm scar is denied.


____________________________________________
DEREK R.BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


